O’QUINN, Justice.
Appeal in this case is from judgment of the County Court of Travis County, entered upon findings of a jury, committing appellant as a patient for observation and treatment in Austin State Hospital for an indefinite time.
The attorney ad litem appointed by the trial court represented appellant at the hearing and brings this appeal. The brief in behalf of appellant fails to include any *920point of error upon which appellant relies on appeal. Both appellant and appellee through counsel in the briefs request this Court to “review the record herein in the interests of justice.”
By joint motion, granted by this Court from the bench on the date set for oral argument and submission, the parties waived oral argument.
Rule 418(d), Texas Rules of Civil Procedure, requires of the brief for appellant: “A statement of the points upon which the appeal is predicated shall be stated in short form without argument and be separately numbered.” (As amended, effective January 1, 1978).
It is settled that a point of error is an indispensable part of a brief on appeal. When the brief for appellant does not embrace any point of error, and no fundamental error appears in the record, the brief presents nothing for the appellate court to review, and the appeal is not entitled to consideration. Braswell Motor Freight Lines, Inc. v. Tetens, 538 S.W.2d 224, 225 (Tex.Civ.App.Austin 1976, no writ) and authorities there cited.
We have examined the record and find no fundamental error and no ground for reversal or modification of the trial court’s judgment. We deem it proper to affirm the judgment.
Judgment of the trial court, committing appellant as a patient for observation and treatment in Austin State Hospital for an indefinite period, is affirmed.
Affirmed.